DETAILED ACTION

Amendment
	Acknowledgment is made of Amendment filed July 12, 2021.  Claims 6-8 and 15 are canceled.  Claims 1-5 and 9-14 are amended.  Claims 16-17 are new.  Claims 1-5, 9-14 and 16-17 are pending.  

Allowable Subject Matter
Claims 1-5, 9-14 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including lighting fixture for providing improved light reflection and variable focal lengths for a tubular magnetic induction bulb, said lighting fixture comprising; a housing configured to conform to the geometry of said tubular magnetic induction bulb, said housing comprising an internal side and an external side, and said housing configured to the shape of the tubular magnetic induction bulb; a tubular magnetic induction bulb assembly comprising said tubular magnetic induction bulb and at least one assembly for mounting said tubular magnetic induction bulb to said inside of said housing; a primary reflector element, positioned on the internal side of said housing, said primary reflector element comprising a conical or pyramidal protuberance positioned in the center of said internal side of said housing, wherein said primary reflector element is configured in proportion to the tubular magnetic induction bulb; at least one height adjustment mechanism positioned between said tubular magnetic induction bulb assembly and said internal side of said housing; wherein said internal side of said housing comprises a secondary reflector surface, such that said secondary reflector surface reflects light from the tubular magnetic induction bulb and light reflected from the primary reflector element that is directed to the secondary reflector surface; wherein the combination of the primary reflector element and the secondary reflector surface provide for maximum reflectance of light from said tubular magnetic 2Attorney Docket No.: 791-017.016Serial No. 16/952,368induction bulb said reflectors further being designed to disburse light from said lighting fixture in varying patterns; and wherein the focal length and light disbursement pattern of said fixture may be varied by raising or lowering said tubular magnetic induction bulb assembly using said height adjustment mechanism.  Claims 2-5 and 16-17 are allowable in that they are dependent on, and further limit claim 1.
Regarding claim 9, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a lighting fixture configured to conform to the geometry of a tubular magnetic induction bulb, said lighting fixture comprising: a housing comprising an internal reflector side and an external side, said housing configured in the shape of the tubular magnetic induction bulb such that the tubular magnetic induction bulb fits inside said housing; a reflector, positioned on the internal side of said clamshell base, said reflector comprising a conical or triangular portion molded into said reflector at its center and configured in proportion to the tubular magnetic induction bulb, said reflector designed to disburse light from said lighting fixture in varying patterns; a tubular magnetic induction bulb assembly comprising a tubular magnetic induction bulb, and an attachment mechanism for attaching said assembly to said reflector; a mechanism for raising the and said tubular magnetic induction bulb assembly, wherein a light dispersion pattern and focal length of the fixture are made variable; and a ballast cover to incorporate a ballast and ballast electronics into the said lighting fixture and a mounting bracket for mounting said lighting fixture.  Claims 10-14 are allowable in that they are dependent on, and further limit claim 9.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEAN P GRAMLING/Primary Examiner, Art Unit 2875